DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-41 are pending in this office action.

Response to Amendment
This Office Action is in response to applicant’s communication filed on January 10th, 2022. The applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 22, 29, and 36 have been amended. As a result, claims 22-41 are pending in this application.
Applicant’s argument, see pg. 16-25, filed on January 10th, 2022, with respect to the rejection under 35 U.S.C 101 relating to an abstract idea in such that the claims are integrated into a practical application. Applicant amended the claims 22, 29, and 36 to recites, “determining that data protection is to be enabled for the data object to provide for a restore of the data object…inserted into the journal indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values for the data object modified by the particular write, in the same particular record.” Applicant indicated that the data protection system “to provide for a restore of the data object” is clearly a practical application in which provides improvement in the functioning of the computer and th, 2022.

Response to Arguments
Applicant’s arguments, see pg. 10-14, filed on January 10th, 2022, with respect to the rejection of independent claims 22, 29 and 36 under 35 U.S.C 103, where the applicant asserts Kano and Sim-Tang does not teach disclose “wherein a particular record of the one or more records inserted into the journal indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values for the data object modified by the particular write, in the same particular record" as recited in amended independent claims 22, 29 and 36. The examiner agreed that the applied references, Kano, does not teach or suggest the above limitations, therefore, the argument have been fully considered and are persuasive. The rejection has been withdrawn in independent claims 22, 29, and 36. However, upon further consideration, a new ground of rejection is made in view of U.S Patent 10,037,251 issued to Bono et al. (hereinafter as "Bono") is shown to teach the amended limitation. 

Bono teaches a particular record of the one or more records inserted into the journal indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write (Bono: Col 12, lines 28-33; As shown, the journal 560 a stores, for each record listed, a timestamp, an identifier of the consistency group (CGID) to which the respective replication operation is directed, and a set of changes <Deltas> applied to the replica of the respective consistency group, e.g., performed on the consistency group at the source and mirrored to the destination. Col 12, lines 46-51; The journal 560 a can further be seen to include, for each RID, undo information <Undo> and redo information <Redo>. The undo information for a given replication operation includes changes (e.g., block locations, modifications, etc.) required to reverse, or “undo,” any changes (Deltas). Col 14, lines 66-67 and Col 15, lines 1-5; The journal 560 a may then record data specified by the IO requests in applying transactions from a transaction log, with such data forming one or more new records in the journal (new deltas). Associated undo and redo information may be provided, such that writes from the log may be undone or redone as desired. Col 16, lines 33-35; Marked locations 1030 a, 1030 b, and 1030 c indicate application-consistent markers, such as the “App Con” marker shown in FIG. 6. Col 17, lines 11-16; At 1112, a request is received to roll back the replica of the file system to a previous point in time. For example, an administrator or other user may adjust the bar 1020 on slider 1010 (FIG. 10) to identify a desired previous point in time and may click the button 1036 to initiate rollback); and

one or more after-values for the data object modified by the particular write, in the same particular record (Bono: Col 12, lines 28-33; As shown, the journal 560 a stores, for each record listed, a timestamp, an identifier a set of changes <Deltas> applied to the replica of the respective consistency group, e.g., performed on the consistency group at the source and mirrored to the destination. Col 12, lines 46-51; The journal 560 a can further be seen to include, for each RID, undo information <Undo> and redo information <Redo>. The undo information for a given replication operation includes changes (e.g., block locations, modifications, etc.) required to reverse, or “undo,” any changes (Deltas). Col 13, lines 42-47; To roll forward, replication activities apply redo information for the designated data object to apply changes, e.g., in forward-chronological order, beginning from the currently selected point in time and proceeding, in order, to the newly selected point in time. Col 14, lines 66-67 and Col 15, lines 1-5; The journal 560 a may then record data specified by the IO requests in applying transactions from a transaction log, with such data forming one or more new records in the journal (new deltas). Associated undo and redo information may be provided, such that writes from the log may be undone or redone as desired. Col 16, lines 33-35; Marked locations 1030 a, 1030 b, and 1030 c indicate application-consistent markers, such as the “App Con” marker shown in FIG. 6. Col 17, lines 11-16; At 1112, a request is received to roll back the replica of the file system to a previous point in time. For example, an administrator or other user may adjust the bar 1020 on slider 1010 (FIG. 10) to identify a desired previous point in time and may click the button 1036 to initiate rollback).  

Bono teaches teaches a particular record of the one or more records inserted into the journal indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write (Bono: Col 12, lines 28-33; As shown, the journal 560 a stores, for each record listed, a timestamp, an identifier of the consistency group (CGID) to which the respective replication operation is directed, and a set of changes <Deltas> applied to the replica of the respective consistency group, e.g., performed on the consistency group at the source and mirrored to the destination. Col 12, lines 46-51; The journal 560 a can further be seen to include, for each RID, undo information <Undo> and redo information <Redo>. The undo information for a given replication operation includes changes (e.g., block locations, modifications, etc.) required to reverse, or “undo,” any changes (Deltas). Col 13, lines 42-47; To roll forward, replication activities apply redo information for the designated data object to apply changes, e.g., in forward-chronological order, beginning from the currently selected point in time and proceeding, in order, to the newly selected point in time.  Col 17, lines 11-16; At 1112, a request is received to roll back the replica of the file system to a previous point in time. For example, an administrator or other user may adjust the bar 1020 on slider 1010 (FIG. 10) to identify a desired previous point in time and may click the button 1036 to initiate rollback).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25, and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent 10,037,251 issued to Bono et al. (hereinafter as "Bono") in further view of U.S Patent 8,712,970 issued to Siew Yong Sim-Tang (hereinafter as "Sim-Tang").

	Regarding claim 22, Bono teaches a method, comprising: determining that data protection is to be enabled for the data object to provide for a restore of the data object (Bono: Col 12, lines 66-67 and Col 13, lines 1-2; In some examples, the journal 560 a may associate any of the records with a respective “marker.” For instance, an administrator or other user of the first data storage system 116 may insert a marker into an ongoing replication session, e.g., by operating the GUI application 164, to mark a particular point in time. Col 13, lines 11-17; To perform point-in-time recovery for a particular data object, an administrator may operate the GUI application 164 to view selected content of the journal 560 a and to select a point in time to which to roll back. For example, the GUI application 164 may receive input from the administrator and generate, in response to the input, a rollback request 620. Col 16, lines 33-35; Marked locations 1030 a, 1030 b, and 1030 c indicate application-consistent markers, such as the “App Con” marker shown in FIG. 6); and

 in response to the determining that data protection is to be enabled for the data object (Bono: Col 12, lines 66-67 and Col 13, lines 1-2; In some examples, the journal 560 a may associate any of the records with a respective “marker.” For instance, an administrator or other user of the first data storage system 116 may insert a marker into an ongoing replication session, e.g., by operating the GUI application 164, to mark a particular point in time. Col 13, lines 11-17; To perform point-in-time recovery for a particular data object, an administrator may operate the GUI application 164 to view selected content of the journal 560 a and to select a point in time to which to roll back. For example, the GUI application 164 may receive input from the administrator and generate, in response to the input, a rollback request 620. Col 16, lines 33-35; Marked locations 1030 a, 1030 b, and 1030 c indicate application-consistent markers, such as the “App Con” marker shown in FIG. 6. Col 17, lines 11-16; At 1112, a request is received to roll back the replica of the file system to a previous point in time. For example, an administrator or other user may adjust the bar 1020 on slider 1010 (FIG. 10) to identify a desired previous point in time and may click the button 1036 to initiate rollback), initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object (Bono: Col 14, lines 65-67 and Col 15, lines 1-5; intercept each of the IO requests en route to the storage 580 and forward the IO request to the journal 560 a. The journal 560 a may then record data specified by the IO requests in applying transactions from a transaction log, with such data forming one or more new records in the journal (new deltas). Associated undo and redo information may be provided, such that writes from the log may be undone or redone as desired); wherein

a particular record of the one or more records inserted into the journal indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write (Bono: Col 14, lines 66-67 and Col 15, lines 1-5; The journal 560 a may then record data specified by the IO requests in applying transactions from a transaction log, with such data forming one or more new records in the journal (new deltas). Associated undo and redo information may be provided, such that writes from the log may be undone or redone as desired. Col 12, lines 28-33; As shown, the journal 560 a stores, for each record listed, a timestamp, an identifier of the consistency group (CGID) to which the respective replication operation is directed, and a set of changes <Deltas> applied to the replica of the respective consistency group, e.g., performed on the consistency group at the source and mirrored to the destination. Col 12, lines 46-51; The journal 560 a can further be seen to include, for each RID, undo information <Undo> and redo information <Redo>. The undo information for a given replication operation includes changes (e.g., block locations, modifications, etc.) required to reverse, or “undo,” any changes (Deltas). Col 16, lines 33-35; Marked locations 1030 a, 1030 b, and 1030 c indicate application-consistent markers, such as the “App Con” marker shown in FIG. 6.
Col 17, lines 11-16; At 1112, a request is received to roll back the replica of the file system to a previous point in time. For example, an administrator or other user may adjust the bar 1020 on slider 1010 (FIG. 10) to identify a desired previous point in time and may click the button 1036 to initiate rollback); and

one or more after-values for the data object modified by the particular write, in the same particular record (Bono: Col 12, lines 28-33; As shown, the journal 560 a stores, for each record listed, a timestamp, an identifier of the consistency group (CGID) to which the respective replication operation is directed, and a set of changes <Deltas> applied to the replica of the respective consistency group, e.g., performed on the consistency group at the source and mirrored to the destination. Col 12, lines 46-51; The journal 560 a can further be seen to include, for each RID, undo information <Undo> and redo information <Redo>. The undo information for a given replication operation includes changes (e.g., block locations, modifications, etc.) required to reverse, or “undo,” any changes (Deltas). Col 13, lines 42-47; To roll forward, replication activities apply redo information for the designated data object to apply changes, e.g., in forward-chronological order, beginning from the currently selected point in time and proceeding, in order, to the newly selected point in time. Col 14, lines 66-67 and Col 15, lines 1-5; The journal 560 a may then record data specified by the IO requests in applying transactions from a transaction log, with such data forming one or more new records in the journal (new deltas). Associated undo and redo information may be provided, such that writes from the log may be undone or redone as desired).  

Bono does not explicitly teach performing, at one or more computing devices: storing a data object at a network-accessible service.

However, Sim-Tang teaches performing, at one or more computing devices: storing a data object at a network-accessible service (Sim-Tang: Col 9, lines 62-67; As mentioned above, a database server may serve one or more databases. In some database servers, system tables (for storing database control and configuration information) may be stored as separate databases Col 25, lines 39-40; A database server may serve one database ( e.g., Oracle) or multiple databases (e.g., MS SQL). Col 25, lines 44-47; In particular, in the DMS, objects and object versions can be are versioned. The model shows that, for DB2 and DB3, only captured and indexed to form a continuous history as illustrated in FIGS. 12, 13 and 14, each of which represent a consistency model. Col 25, lines 50-57; storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery {Examiner correlates the data object such as the table});

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bono (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Sim-Tang (teaches storing a data object at a network-accessible service). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better performance in such that the database are recoverable and that the consistent state are written out (Sim-Tang: Col 6, lines 59-63). In addition, the references (Bono and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Bono and Sim-Tang are directed to restoring data and recovering based examining the metadata of the table.

Regarding claim 23, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches comprising performing, at the one or more computing devices: in response to determining that the data object is to be restored, restoring the data object using at least a portion of the journal and a snapshot of the data object (Sim-Tang: Col 25, lines 57-62; The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Generating indices for a group of associated databases (e.g., when a checkpoint or snapshot occurs) serves to preserve a group consistency state for recovery or other purposes. Col 29, lines 28-37; If there are queuing, caching, and that binary data updates are delayed and sent after the actual SNAPSHOT and database internal CHECKPOINT event... When END-CHECKPOINT is received, step 3520 handles it by immediately versioned ( closed the active version) and indexed the database, the binary, and control file objects. A new version of all these objects is created and ready to capture new changes after the checkpoint. Col 30, lines 58-64; Once a database history is captured and indexed in the DMS continuous object store, a point-in-time data state can be traversed…traversing the data state at any point-in-time in the past allows the DMS to recover a corrupted database or missing database information).  


Regarding claim 24, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches further comprising performing, at the one or more computing devices: inserting, into the journal, one or more time marker records (Sim-Tang: Col 6, lines 39-43; When update requests are received, the updates are first entered into the log files in the form of a redo journal (this is known as write-ahead log), and the actual binary data modifications occur in the system memory, which may be flushed into the binary files. Col 6, lines 55-58; When the updates of a database are flushed into the binary files, a marker is entered into the database log. In some databases, there may be a separate checkpoint files for recording additional checkpoint information); and 

restoring the data object, wherein the restoring comprises examining the one or more time marker records (Sim-Tang: Col 7, lines 2-6; When there are pending transactions during checkpoint, a journal of undo entries may also be entered into the log prior to the checkpoint marker for rolling back those transactions in case the database state has to be restored to that checkpoint in the future. Col 26, lines 48-58; During recovery time, the other databases must take a closest database version and roll forward their journal up to the journal version to recover to a particular checkpoint or snapshot. For example, to recover DB2 to 3141 d, DB2-V2 can be used as a baseline, and L2-V4 journal group would be used to roll forward the state of DB2 starting from If transactions are indexed individually, any point-in-time recovery can be achieved).  

	Regarding claim 25, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches further comprising performing, at the one or more computing devices: in response to the determining that data protection is to be enabled for the data object, initiating creation of one or more snapshots of the data object (Sim-Tang: Col 17, lines 54-55; A database object has a set of binary files, control files, and write-ahead log files. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304. Col 27, lines 61-67; DMS Database Object Creation Process This process handles CREATE events. The process in FIG. 15 is for creating database objects. Database objects are created during initial upload and during regular protection time when a new database is added to the protected server, or when a new database file (binary, log, or control file) or a storage device is added.  Col 28, lines 1-3; A database administrator can also add new transaction tracking with DMS, in which case, new journal group and record file object may be added).  

Regarding claim 28, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
performing, at the one or more computing devices: storing, in the journal, a timestamp based at least in part on a local clock time of a node of the network-accessible service at which at least a portion of the data object is stored (Sim-Tang: Col 17, lines 3-5; It may provide time sequence as index to coordinate the journal activities across all its database instances to ensure recovery consistent across multiple databases.
Properties ofClsDBDataSourceDescriptions
ID
Its own GUID
Name
Name of the data source


DateTimeCreated
Timestamp when this data source container is create



Status
Active, archived


EventTags
List of entries with event and timestamp.


Col 17, lines 44-48; Alternatively, one can version some of the properties such as DB server name, DB model, DB version, DB checkpoint timeout, ProtectedDateTime, ArchivedDateTime, and Children so that these configuration changes are recorded in time); and 

restoring the data object, wherein said restoring comprises examining the timestamp (Sim-Tang: Col 25, lines 50-57; One preferred technique for storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304).  


	Regarding claim 29, Bono teaches a system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across one or more processors cause the one or more computing devices to (Bono: Col 3, lines 63-65; Here, multiple host computing devices ("hosts"), shown as devices 110(1) through ll0(N), access a data storage system 116 over a network 114. Col 17, lines 64-67; The media may be encoded with instructions which, when executed on one or more computers or other processors, perform the process or processes described herein):

determine that data protection is to be enabled for the data object to provide for a restore of the data object (Bono: Col 12, lines 66-67 and Col 13, lines 1-2; In some examples, the journal 560 a may associate any of the records with a respective “marker.” For instance, an administrator or other user of the first data storage system 116 may insert a marker into an ongoing replication session, e.g., by operating the GUI application 164, to mark a particular point in time. Col 13, lines 11-17; To perform point-in-time recovery for a particular data object, an administrator may operate the GUI application 164 to view selected content of the journal 560 a and to select a point in time to which to roll back. For example, the GUI application 164 may receive input from the administrator and generate, in response to the input, a rollback request 620. Col 16, lines 33-35; Marked locations 1030 a, 1030 b, and 1030 c indicate application-consistent markers, such as the “App Con” marker shown in FIG. 6); and

 in response to the determination that data protection is to be enabled for the data object, initiate insertion, into a journal, of one or more records indicating respective writes directed to the data object (Bono: Col 14, lines 65-67 and Col 15, lines 1-5; intercept each of the IO requests en route to the storage 580 and forward the IO request to the journal 560 a. The journal 560 a may then record data specified by the IO requests in applying transactions from a transaction log, with such data forming one or more new records in the journal (new deltas). Associated undo and redo information may be provided, such that writes from the log may be undone or redone as desired); wherein 

a particular record of the one or more records inserted into the journal indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write (Bono: Col 14, lines 66-67 and Col 15, lines 1-5; The journal 560 a may then record data specified by the IO requests in applying transactions from a transaction log, with such data forming one or more new records in the journal (new deltas). Associated undo and redo information may be provided, such that writes from the log may be undone or redone as desired. Col 12, lines 28-33; As shown, the journal 560 a stores, for each record listed, a timestamp, an identifier of the consistency group (CGID) to which the respective replication operation is directed, and a set of changes <Deltas> applied to the replica of the respective consistency group, e.g., performed on the consistency group at the source and mirrored to the destination. Col 12, lines 46-51; The journal 560 a can further be seen to include, for each RID, undo information <Undo> and redo information <Redo>. The undo information for a given replication operation includes changes (e.g., block locations, modifications, etc.) required to reverse, or “undo,” any changes (Deltas). Col 16, lines 33-35; Marked locations 1030 a, 1030 b, and 1030 c indicate application-consistent markers, such as the “App Con” marker shown in FIG. 6.
Col 17, lines 11-16; At 1112, a request is received to roll back the replica of the file system to a previous point in time. For example, an administrator or other user may adjust the bar 1020 on slider 1010 (FIG. 10) to identify a desired previous point in time and may click the button 1036 to initiate rollback); and 

one or more after-values for the data object modified by the particular write, in the same particular record (Bono: Col 12, lines 28-33; As shown, the journal 560 a stores, for each record listed, a timestamp, an identifier of the consistency group (CGID) to which the respective replication operation is directed, and a set of changes <Deltas> applied to the replica of the respective consistency group, e.g., performed on the consistency group at the source and mirrored to the destination. Col 12, lines 46-51; The journal 560 a can further be seen to include, for each RID, undo information <Undo> and redo information <Redo>. The undo information for a given replication operation includes changes (e.g., block locations, modifications, etc.) required to reverse, or “undo,” any changes (Deltas). Col 13, lines 42-47; To roll forward, replication activities apply redo information for the designated data object to apply changes, e.g., in forward-chronological order, beginning from the currently selected point in time and proceeding, in order, to the newly selected point in time. Col 14, lines 66-67 and Col 15, lines 1-5; The journal 560 a may then record data specified by the IO requests in applying transactions from a transaction log, with such data forming one or more new records in the journal (new deltas). Associated undo and redo information may be provided, such that writes from the log may be undone or redone as desired. Col 16, lines 33-35; Marked locations 1030 a, 1030 b, and 1030 c indicate application-consistent markers, such as the “App Con” marker shown in FIG. 6. Col 17, lines 11-16; At 1112, a request is received to roll back the replica of the file system to a previous point in time. For example, an administrator or other user may adjust the bar 1020 on slider 1010 (FIG. 10) to identify a desired previous point in time and may click the button 1036 to initiate rollback).  

	Bono does not explicitly teach storing a data object at a network-accessible service.

	However, Sim-Tang teaches store a data object at a network-accessible service (Sim-Tang: Col 9, lines 62-67; As mentioned above, a database server may serve one or more databases. In some database servers, system tables (for storing database control and configuration information) may be stored as separate databases Col 25, lines 39-40; A database server may serve one database ( e.g., Oracle) or multiple databases (e.g., MS SQL). Col 25, lines 44-47; In particular, in the DMS, objects and object versions can be are versioned. The model shows that, for DB2 and DB3, only captured and indexed to form a continuous history as illustrated in FIGS. 12, 13 and 14, each of which represent a consistency model. Col 25, lines 50-57; storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery {Examiner correlates the data object such as the table});

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bono (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Sim-Tang (teaches storing a data object at a network-accessible service). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better performance in such that the database are recoverable and that the consistent state are written out (Sim-Tang: Col 6, lines 59-63). In addition, the references (Bono and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Bono and Sim-Tang are directed to restoring data and recovering based examining the metadata of the table.


Regarding claim 30, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: in response to determining that the data object is to be restored, restore the data object using at least a portion of the journal and a snapshot of the data object (Sim-Tang: Col 25, lines 57-62; The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Generating indices for a group of associated databases (e.g., when a checkpoint or snapshot occurs) serves to preserve a group consistency state for recovery or other purposes. Col 29, lines 28-37; If there are queuing, caching, and that binary data updates are delayed and sent after the actual SNAPSHOT and database internal CHECKPOINT event... When END-CHECKPOINT is received, step 3520 handles it by immediately versioned ( closed the active version) and indexed the database, the binary, and control file objects. A new version of all these objects is created and ready to capture new changes after the checkpoint. Col 30, lines 58-64; Once a database history is captured and indexed in the DMS continuous object store, a point-in-time data state can be traversed…traversing the data state at any point-in-time in the past allows the DMS to recover a corrupted database or missing database information).  

	Regarding claim 31, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: insert, into the journal, one or more time marker records (Sim-Tang: Col 6, lines 39-43; When update requests are received, the updates are first entered into the log files in the form of a redo journal (this is known as write-ahead log), and the actual binary data modifications occur in the system memory, which may be flushed into the binary files. Col 6, lines 55-58; When the updates of a database are flushed into the binary files, a marker is entered into the database log. In some databases, there may be a separate checkpoint files for recording additional checkpoint information); and

examine the one or more time marker records to restore the data object (Sim-Tang: Col 25, lines 50-57; One preferred technique for storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304).  

	Regarding claim 32, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: in response to the determining that the data protection is to be enabled for the data object, initiate creation of one or more snapshots of the data object (Sim-Tang: Col 17, lines 54-55; A database object has a set of binary files, control files, and write-ahead log files. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304. Col 27, lines 61-67; DMS Database Object Creation Process This process handles CREATE events. The process in FIG. 15 is for creating database objects. Database objects are created during initial upload and during regular protection time when a new database is added to the protected server, or when a new database file (binary, log, or control file) or a storage device is added.  Col 28, lines 1-3; A database administrator can also add new transaction tracking with DMS, in which case, new journal group and record file object may be added).  

	Regarding claim 33, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: in response to determining a restoration response time of the data object, initiate creation of at least one snapshot of the data object (Sim-Tang: Col 28, lines 50-55; As shown in earlier sections, when a database snapshot is created, or when a database server performs an internal checkpoint (memory flush) a full consistent database is captured and versioned. During which all the binary and control files, all the log groups, and the log and log record files of a database are versioned. Col 28, lines 62-67 and Col 29, lines 1-2; Also, as indicated in earlier section, between two database versions, real-time log can be tracks (e.g.: L3-V2 of diagram 3000, 3219, 3229 of diagram 3200) in such a way that when a point-in-time recovery is necessary, a previous database version prior to the recovery point, along with the additional log entries happen after the database version but up to the recovery point can be combined to reconstruct database).  

	Regarding claim 34, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: in response to determining that data protection for the data object is to be disabled, terminating insertion, into the journal, of records indicating respective writes directed to the data object (Sim-Tang: Col 30, lines 24-29; When DMS host driver detects the database deletion event, it sends a TERMINATION event to the DMS. In step 3610, when database TERMINATION event is received, the last version of the database and all its binary and control files, all its journal groups and their log and record files are all closed).  

	Regarding claim 35, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: store, in the journal, a timestamp based at least in part on a local clock time of a node of the network-accessible service at which at least a portion of the data object is stored (Sim-Tang: Col 17, lines 3-5; It may provide time sequence as index to coordinate the journal activities across all its database instances to ensure recovery consistent across multiple databases.

Properties ofClsDBDataSourceDescriptions
ID
Its own GUID
Name
Name of the data source


DateTimeCreated
Timestamp when this data source container is create



Status
Active, archived


EventTags
List of entries with event and timestamp.


Col 17, lines 44-48; Alternatively, one can version some of the properties such as DB server name, DB model, DB version, DB checkpoint timeout, ProtectedDateTime, ArchivedDateTime, and Children so that these configuration changes are recorded in time); and

restore the data object, wherein said restoring comprises examining the timestamp (Sim-Tang: Col 25, lines 50-57; One preferred technique for storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304).  

	Regarding claim 36, Bono teaches one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to (Bono: Col 17, lines 56-60; Further still, the improvement or portions thereof may be embodied as a computer program product including one or more non-transient, computer-readable storage media, such as a magnetic disk, magnetic tape, compact disk, DVD, optical disk, flash drive, SD (Secure Digital) chip or device… Col 17, lines 63-66; Any number of computer-readable media may be used. The media may be encoded with instructions which, when executed on one or more computers or other processors): determine that data protection is to be enabled for the data object to provide for a restore of the data object (Bono: Col 12, lines 66-67 and Col 13, lines 1-2; In some examples, the journal 560 a may associate any of the records with a respective “marker.” For instance, an administrator or other user of the first data storage system 116 may insert a marker to mark a particular point in time. Col 13, lines 11-17; To perform point-in-time recovery for a particular data object, an administrator may operate the GUI application 164 to view selected content of the journal 560 a and to select a point in time to which to roll back. For example, the GUI application 164 may receive input from the administrator and generate, in response to the input, a rollback request 620. Col 16, lines 33-35; Marked locations 1030 a, 1030 b, and 1030 c indicate application-consistent markers, such as the “App Con” marker shown in FIG. 6); and

in response to the determination that data protection is to be enabled for the data object, initiate insertion, into a journal, of one or more records indicating respective writes directed to the data object (Bono: Col 14, lines 65-67 and Col 15, lines 1-5; intercept each of the IO requests en route to the storage 580 and forward the IO request to the journal 560 a. The journal 560 a may then record data specified by the IO requests in applying transactions from a transaction log, with such data forming one or more new records in the journal (new deltas). Associated undo and redo information may be provided, such that writes from the log may be undone or redone as desired); wherein

 	a particular record of the one or more records inserted into the journal indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write (Bono: Col 12, lines 28-33; As shown, the journal 560 a stores, for each record listed, a timestamp, an a set of changes <Deltas> applied to the replica of the respective consistency group, e.g., performed on the consistency group at the source and mirrored to the destination. Col 12, lines 46-51; The journal 560 a can further be seen to include, for each RID, undo information <Undo> and redo information <Redo>. The undo information for a given replication operation includes changes (e.g., block locations, modifications, etc.) required to reverse, or “undo,” any changes (Deltas). Col 14, lines 66-67 and Col 15, lines 1-5; The journal 560 a may then record data specified by the IO requests in applying transactions from a transaction log, with such data forming one or more new records in the journal (new deltas). Associated undo and redo information may be provided, such that writes from the log may be undone or redone as desired. Col 16, lines 33-35; Marked locations 1030 a, 1030 b, and 1030 c indicate application-consistent markers, such as the “App Con” marker shown in FIG. 6. Col 17, lines 11-16; At 1112, a request is received to roll back the replica of the file system to a previous point in time. For example, an administrator or other user may adjust the bar 1020 on slider 1010 (FIG. 10) to identify a desired previous point in time and may click the button 1036 to initiate rollback); and

one or more after-values for the data object modified by the particular write, in the same particular record (Bono: Col 12, lines 28-33; As shown, the journal 560 a stores, for each record listed, a timestamp, an identifier of the consistency group (CGID) to which the respective replication operation is directed, and a set of changes <Deltas> applied to the replica of the respective consistency group, e.g.,  Col 12, lines 46-51; The journal 560 a can further be seen to include, for each RID, undo information <Undo> and redo information <Redo>. The undo information for a given replication operation includes changes (e.g., block locations, modifications, etc.) required to reverse, or “undo,” any changes (Deltas). Col 13, lines 42-47; To roll forward, replication activities apply redo information for the designated data object to apply changes, e.g., in forward-chronological order, beginning from the currently selected point in time and proceeding, in order, to the newly selected point in time. Col 14, lines 66-67 and Col 15, lines 1-5; The journal 560 a may then record data specified by the IO requests in applying transactions from a transaction log, with such data forming one or more new records in the journal (new deltas). Associated undo and redo information may be provided, such that writes from the log may be undone or redone as desired. Col 16, lines 33-35; Marked locations 1030 a, 1030 b, and 1030 c indicate application-consistent markers, such as the “App Con” marker shown in FIG. 6. Col 17, lines 11-16; At 1112, a request is received to roll back the replica of the file system to a previous point in time. For example, an administrator or other user may adjust the bar 1020 on slider 1010 (FIG. 10) to identify a desired previous point in time and may click the button 1036 to initiate rollback).  

	Bono does not explicitly teach storing a data object at a network-accessible service.

	However, Sim-Tang teaches store a data object at a network-accessible service (Sim-Tang: Col 9, lines 62-67; As mentioned above, a database server may serve one or more databases. In some database servers, system tables (for storing database control and configuration information) may be stored as separate databases Col 25, lines 39-40; A database server may serve one database ( e.g., Oracle) or multiple databases (e.g., MS SQL). Col 25, lines 44-47; In particular, in the DMS, objects and object versions can be are versioned. The model shows that, for DB2 and DB3, only captured and indexed to form a continuous history as illustrated in FIGS. 12, 13 and 14, each of which represent a consistency model. Col 25, lines 50-57; storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery {Examiner correlates the data object such as the table});

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bono (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Sim-Tang (teaches storing a data object at a network-accessible service). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better performance in such that the database are recoverable and that the consistent state are written out (Sim-Tang: Col 6, lines 59-63). In addition, the references (Bono and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Bono and Sim-Tang are directed to restoring data and recovering based examining the metadata of the table.

Regarding claim 37, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to determining that the data object is to be restored, restore the data object using at least a portion of the journal and a snapshot of the data object (Sim-Tang: Col 25, lines 57-62; The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Generating indices for a group of associated databases (e.g., when a checkpoint or snapshot occurs) serves to preserve a group consistency state for recovery or other purposes. Col 29, lines 28-37; If there are queuing, caching, and that binary data updates are delayed and sent after the actual SNAPSHOT and database internal CHECKPOINT event... When END-CHECKPOINT is received, step 3520 handles it by immediately versioned ( closed the active version) and indexed the database, the binary, and control file objects. A new version of all these objects is created and ready to capture new changes after the checkpoint. Col 30, lines 58-64; Once a database history is captured and indexed in the DMS continuous object store, a point-in-time data state can be traversed…traversing the data state at any point-in-time in the past allows the DMS to recover a corrupted database or missing database information).  

	Regarding claim 38, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
.storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: insert, into the journal, one or more time marker records (Sim-Tang: Col 6, lines 39-43; When update requests are received, the updates are first entered into the log files in the form of a redo journal (this is known as write-ahead log), and the actual binary data modifications occur in the system memory, which may be flushed into the binary files. Col 6, lines 55-58; When the updates of a database are flushed into the binary files, a marker is entered into the database log. In some databases, there may be a separate checkpoint files for recording additional checkpoint information); and

 	examine the one or more time marker records to restore the data object (Sim-Tang: Col 25, lines 50-57; One preferred technique for storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304).  

	Regarding claim 39, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to the determining that the data protection is to be enabled for the data object, initiate creation of one or more snapshots of the data object (Sim-Tang: Col 17, lines 54-55; A database object has a set of binary files, control files, and write-ahead log files. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304. Col 27, lines 61-67; DMS Database Object Creation Process This process handles CREATE events. The process in FIG. 15 is for creating database objects. Database objects are created during initial upload and during regular protection time when a new database is added to the protected server, or when a new database file (binary, log, or control file) or a storage device is added.  Col 28, lines 1-3; A database administrator can also add new transaction tracking with DMS, in which case, new journal group and record file object may be added).  

	Regarding claim 40, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to determining a restoration response time of the data object, initiate creation of at least one snapshot of the data object (Sim-Tang: Col 28, lines 50-55; As shown in earlier sections, when a database snapshot is created, or when a database server performs an internal checkpoint (memory flush) a full consistent database is captured and versioned. During which all the binary and control files, all the log groups, and the log and log record files of a database are versioned. Col 28, lines 62-67 and Col 29, lines 1-2; Also, as indicated in earlier section, between two database versions, real-time log can be tracks (e.g.: L3-V2 of diagram 3000, 3219, 3229 of diagram 3200) in such a way that when a point-in-time recovery is necessary, a previous database version prior to the recovery point, along with the additional log entries happen after the database version but up to the recovery point can be combined to reconstruct database).  

Claims 41 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 10,037,251 issued to Bono et al. (hereinafter as "Bono") in view of U.S Patent 8,712,970 issued to Siew Yong Sim-Tang (hereinafter as "Sim-Tang") in further view of U.S Patent Application Publication 2007/0294274 issued to Yoshiki Kano (hereinafter as “Kano ‘274”).

Regarding claim 41, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Bono and Sim-Tang does not explicitly teach storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to the determining that data protection for the data object is to be enabled, verify that the data object has been configured for automated snapshot generation.

	Kano ‘274 teaches storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to the determining that data protection for the data object is to be enabled, verify that the data object has been configured for automated snapshot generation (Kano:[0211]; At step 208, the consistency manager requests the journal manager to search the footer records on the slave journal volume for the attribute, in order to verify whether there is the attribute marker on slave journal volume).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bono (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Sim-Tang (teaches storing a data object at a network-accessible service) to further include the teachings of Kano ‘274 (teaches to the determining that data protection for the data object is to be enabled, verify that the data object has been configured for automated snapshot generation). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better performance in such that the database are recoverable and that the consistent state are written out (See Kano ‘274). In addition, the references (Bono, Sim-Tang, and Kano ‘274) teach features that are directed to analogous art and they are directed to the same field of endeavor as Bono, Sim-Tang and Kano ‘274 are directed to restoring data and recovering based examining the metadata of the table.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent 10,037,251 issued to Bono et al. (hereinafter as "Bono") in view of U.S Patent 8,712,970 issued to Siew Yong Sim-Tang (hereinafter as "Sim-Tang") in further view of U.S Patent 8,572,091 issued to Sivasubramanian (hereinafter as "Sivasubramanian").

Regarding claim 26, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Bono and Sim-Tang does not explicitly teach further comprising performing, at the one or more computing devices: in response to receiving a write request directed to the data object, (a) overwriting the data object at the network-accessible service, and  (b) inserting a record corresponding to the write request into the journal using a write-once protocol.

Sivasubramanian teaches further comprising performing, at the one or more computing devices: in response to receiving a write request directed to the data object, (a) overwriting the data object at the network-accessible service (Sivasubramanian: Col 23, lines 19-27; For example, it may be used to insert an item in a table if it does not already exist in that table (according to the specified value of the primary key), or to replace an existing single item in a table if it has certain attribute values (e.g., a specified primary key). More specifically, in some embodiments this API  Col 23, lines 40-44; In some embodiments, the input parameters for a PutItem API may include a TableName (which may be a string comprising the name of the table in which to insert or replace an item), an Item parameter (which may map one or more attribute names to respective attribute values)), and

(b) inserting a record corresponding to the write request into the journal using a write-once protocol (Sivasubramanian: Col 23, lines 35-39; In other words, a request made using a non-conditional form of the PutItem API may insert a specified new item in a table exactly once, even if it is called multiple times with the same input parameter values).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bono (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Sim-Tang (teaches storing a data object at a network-accessible service) to further include the teachings of Sivasubramanian (teaches performing, at the one or more computing devices: in response to receiving a write request directed to the data object, (a) overwriting the data object at the network-accessible service, and  (b) inserting a record corresponding to the write request into the journal using a write-once protocol). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better performance in such that the database are recoverable and that the consistent state are written out (See Sivasubramanian: Col 56, lines 28-33). In addition, the references (Bono, Sim-Tang, and Sivasubramanian) teach features that are directed to analogous art and they are directed to the same field of endeavor as Bono, Sim-Tang and Sivasubramanian are directed to restoring data and recovering based examining the metadata of the table.

	Regarding claim 27, the modification of Bono and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Bono and Sim-Tang does not explicitly teach further comprising performing, at the one or more computing devices: in response to determining a change in size of the journal, initiating a creation of a snapshot of the data object; and utilizing the snapshot and at least a portion of the journal to restore the data object.
	
	Sivasubramanian teaches further comprising performing, at the one or more computing devices: in response to determining a change in size of the journal, initiating a creation of a snapshot of the data object (Sivasubramanian: Col 14, lines 9-16;	For example, in some embodiments, the system may be configured to monitor the state of the system hardware, any changes in service request throughput, any table size increases (or decreases), and/or any changes in the frequency or targets of incoming service requests, and to automatically (e.g., programmatically) scale, re-configure and/or repartition the table as needed or in response to an explicit service request received from a storage service client); and 

utilizing the snapshot and at least a portion of the journal to restore the data object (Sivasubramanian: Col 57, lines 31-36; when a service request to modify the replica data is received, it may be logged in the recovery log before being applied to the replica. In the case of a node failure or system crash, the changes logged in the recovery log may be reapplied to a previous snapshot or checkpoint of the replica data to recover the contents of the replica).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bono (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Sim-Tang (teaches storing a data object at a network-accessible service) to further include the teachings of Sivasubramanian (teaches performing, at the one or more computing devices: in response to receiving a write request directed to the data object, (a) overwriting the data object at the network-accessible service, and  (b) inserting a record corresponding to the write request into the journal using a write-once protocol). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better performance in such that the database are recoverable and that the consistent state are written out (See Sivasubramanian: Col 56, lines 28-33). In addition, the references (Bono, Sim-Tang, and Sivasubramanian) teach features that are directed to analogous art and they are directed to the same field of endeavor as Bono, Sim-Tang and Sivasubramanian are directed to restoring data and recovering based examining the metadata of the table.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2011/0282842 issued to Popovski et al. (hereinafter as “Popvski”) teaches protecting data using snapshots and images of those snapshots to quickly recreate data upon request and allocating period of time.
U.S Patent Application Publication 2005/0235016 issued to Amano et al. (hereinafter as “Amano”) teaches providing solutions in avoiding journal overflow in after and before of journal and determining the amount of space when reaching the threshold. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/26/2022
/ANDREW N HO/Examiner
Art Unit 2162